UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4533
JAMES CRAIG WADE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                          (CR-01-139-FO)

                  Submitted: November 27, 2002

                      Decided: January 30, 2003

  Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William T. Peregoy, Wilmington, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Christine Witcover Dean, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. WADE
                              OPINION

PER CURIAM:

   James Craig Wade pled guilty to conspiracy to distribute and pos-
sess with intent to distribute at least 500 grams of cocaine, 21 U.S.C.
§ 846 (2000) (Count One), attempt to possess with intent to distribute
cocaine, 21 U.S.C. § 841 (2000) (Count Two), and brandishing a fire-
arm during and in relation to a drug trafficking crime, 18 U.S.C.
§ 924(c)(1)(A)(ii) (2000) (Count Three). Wade was sentenced to 135
months imprisonment for the drug counts, and a consecutive term of
eighty-four months for the § 924(c) offense. He appeals his sentence,
arguing that the district court erred in finding that he obstructed the
investigation of the drug offenses. U.S. Sentencing Guidelines Man-
ual § 3C1.1 (2001). We affirm.

   Wade and the driver of the Toyota truck ahead of him in traffic
were stopped by police after both ran a red light at high speed. The
driver of the truck, Rhett Hamilton, told the police officer that Wade
was chasing him to collect a drug debt and had threatened to kill him.
Wade’s passenger, Charles Hudson, told police that he and Hamilton
had stolen cocaine from Wade and that Wade had then kidnaped him,
assaulted him, and forced him at gunpoint and knife point to help
locate Hamilton and the stolen drugs. He also said Wade had phoned
his girlfriend after the police stopped the two vehicles and told her to
get "the stuff" out of his house and yard. The police recovered 441.3
grams of cocaine from Hamilton’s truck. A shotgun was found in
Wade’s van and a knife was found in his pocket.

   In a search of Wade’s residence, police discovered two firearms
and drug paraphernalia. Wade’s girlfriend, Katy Bell, corroborated
Hudson’s account of the assault and kidnaping, and confirmed that
Wade had called her and told her to get rid of the cocaine in the
house. She said Brian Peterson, who was later charged with Wade as
a co-conspirator, came to the house and took away the cocaine she
had hidden. Peterson was arrested in Rhode Island four months later.
He admitted that Bell called him after Wade’s arrest and that he
received about eight ounces of cocaine from her. The cocaine was
never recovered.
                        UNITED STATES v. WADE                           3
   At Wade’s sentencing, the district court found that, by instructing
Bell to conceal or destroy the cocaine at his house, Wade had earned
an adjustment under USSG § 3C1.1 for conduct that "obstructed or
impeded, or attempted to obstruct or impede . . . the investigation,
prosecution, or sentencing of the instant offense." Application Note
4(d) to § 3C1.1 directs that such conduct includes "destroying or con-
cealing or directing or procuring another person to destroy or conceal
evidence that is material to an official investigation . . . or attempting
to do so . . . ." An exception is made for conduct that "occurred con-
temporaneously with arrest," such as "attempting to swallow or throw
away a controlled substance," unless it results in a material hindrance
to the investigation or prosecution of the instant offense.

   Wade maintained that (1) when he called Bell, the only investiga-
tion under way involved traffic violations; (2) his action was contem-
poraneous with arrest and similar to swallowing or throwing away the
drugs; and (3) his conduct did not materially hinder the investigation.
The district court rejected these contentions, adopting the govern-
ment’s position that Wade acted deliberately, rather than instinctively,
and with the intention of obstructing the investigation of his drug
activities that he expected would follow. We find that the district
court did not err in so finding. United States v. Butner, 277 F.3d 481,
488 (4th Cir.) (ruling based on undisputed facts is legal issue
reviewed de novo), cert. denied, 122 S. Ct. 2610 (2002). With respect
to the materiality of the eight ounces of cocaine that Wade success-
fully concealed, we note that the threshold for materiality is low,
United States v. Gormley, 201 F.3d 290, 294 (4th Cir. 2000), and in
any case, Wade’s attempt to materially impede the investigation or
prosecution of his drug offense is enough to warrant the adjustment.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED